Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154062(52)(53)                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  MENARD, INC.,                                                                                             Joan L. Larsen,
            Petitioner-Appellant,                                                                                     Justices
                                                                    SC: 154062
  v                                                                 COA: 325718
                                                                    Tax Tribunal: 00-441600,
                                                                        14-001918-TT
  CITY OF ESCANABA,
             Respondent-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motions of respondent-appellee for immediate
  consideration and to extend the time for filing its answer to the application for leave to
  appeal are GRANTED. The answer will be accepted as timely filed if submitted on or
  before August 18, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 29, 2016
                                                                               Clerk